On Petition to ReheaR.
The defendant in error, defendant below, has filed an earnest petition to rehear, wherein he vigorously attacks the conclusion of this Court that there is no material or substantial evidence herein upon which the trial court could find that the cause of death “is left to speculation.”
It is asserted by the petition to rehear that this conclusion overrules those cases in Tennessee which declare the rule to be that we on appeal “do not reweigh the evidence.” It is said that we have substituted our opinion for that of the trial court whose finding is to be given the weight of a jury finding. It is also said, we,, by our conclusions, have overruled those cases in Tennessee which declare the rule to be that when a case concerns a highly specialized branch of science with respect to which a layman would have no knowledge at all, the Court and jury must be dependent on expert evidence alone.
It was not our intention to overrule any case. Nor did we intend to substitute our opinion for that of an expert as to the cause of death.
In the first place what we held was that wherever recovery of compensation by a claimant is sought in a Workman’s Compensation case and the claimant estab-*651listed a prima facie case by evidence, as be rein established, tben tbe burden shifts to the employer to produce evidence to overthrow it, or to prove facts establishing an affirmative defense.
In our original opinion we said: “Tbe only evidence offered to counter tbe case made for the claimant is the certified copy of the certificate of death. This shows that death was ‘due to probable heart attack.’ This certificate is ‘prima facie evidence of the facts therein stated. ’ Code, section 5827.12.”
This certificate is merely “prima facie evidence in all courts and places of the facts stated in the certificate.” Continental Casualty Co. v. Nashville & American Trust Co., 166 Tenn. 342, 343, 61 S. W. (2d) 461, 462. All this certificate does is to raise a bare rebuttable presumption which becomes functus officio when met with evidence on the subject. Gouldener v. Brittain, 173 Tenn. 32, 114 S. W. (2d) 783; Green v. Powell, 22 Tenn. App. 481, 124 S. W. (2d) 269; Long v. Tomlin, 22 Tenn. App. 607, 125 S. W. (2d) 171; Wright v. Bridges, 16 Tenn. App. 576, 65 S. W. (2d) 265. This presumption falls within the preview of the pronouncement in Bryan v. Ætna Life Ins. Co., 174 Tenn. 602, 130 S. W. (2d) 85, 89, reading as follows: “We have a number of decisions that a bare presumption disappears upon the introduction of circumstantial rebutting evidence. . . . ”
Here we have uncontradicted evidence of an employee in good health and of strong physique, while at his work in the very hot sun, lifting heavy timber, suddenly falling to the ground and “lying there with his chest going up and down that way, — and I went there and he was dying. ’ ’ Prom these facts it was the duty of the Court to draw legitimate inferences that seem most reasonable. Sunstroke or heatstroke is a common occurrence under eer-*652tain conditions. It is common for laymen to warn against it under certain circumstances and conditions, among which, are those herein shown.
Under sucli circumstances any hare presumption by reason of the certificate disappears. The defendant by this certificate, alone, and alone it is, does not meet the burden placed on him to such an extent that the case made out by the claimant becomes speculative.
In Pripich v. State Compensation Com’r, 112 W. Va. 540, 166 S. E. 4, 5, it was held that: ‘‘Where, in the course of and arising, out of his employment, an employee in good health and of strong physique suffers physical injury which is followed by serious disabilities, competent physicians differing, as to whether the disabilities are attributable'to the injury,, but only probable or conjectural reasons or causes are assigned by physicians in an effort to explain the disabilities on grounds other than the injury, the-presumptions should be resolved in .favor of the employee rather than against him.”
The reason here quoted aptly, applies to the facts, of the instant case, and the rule enforced should be equally enforced here.
The petitioner cites National Life & Accident Insurance Co. v. Follett, 168 Tenn. 647, 80 S. W. (2d) 92; Standard Life Insurance Co. v. Strong, 19 Tenn. App. 404, 89 S. W. (2d) 367, 380, and other r'elated cases in support of their insistence that our holding in this case should have been to the effect that, only expert evidence could be looked to for the purpose of ascertaining whether or not death was caused by sunstroke or heat prostration.
In the Follett Case,, supra, Follett died within a few hours after he came into his home suffering great pain and told his wife that he had fallen. An autopsy, was *653performed and- threé doctors testiiied'his' death- was due to diseased organs'. Two other doctors," in response to the hypothetical questions, gave it as their opinion that tÜé "allégéd fall éaused his death. The Court held (1) that the statement of Follett to his wife was admissible as a part of the res gestae, and (2) that the hypothetical question to the two doctors was admissible in evidence and constituted material evidence to go to the jury.
In the Strong Case, supra, the controlling question was whether or not Strong had misrepresented his physical condition in an application for insurance. The Court therein held that “Issues involving this subject (pathology of disease) are to be détermined upon the testimony of qualified expert medical witnesses.” The Court also held and quoted with approval that: “ ‘ Facts which are universally known, and which may be found in encyclopedias, dictionaries or other publications, are judicially noticed, provided they are of such universal notoriety and so generally understood' that they may be regarded as forming'part of the common knowledge of every person.’ Jones on'Evidence,'2d Ed., vol. 1, sec. 450, p.799.”
 With utmost deference to the views of counsel, we are compelled to'conclude that sunstroke or heatstroke is a thing of common knowledge and fairly universally known. It is a very common thing to hear even an uneducated person warn one not to expose themselves to an unusually hot sun, or the like, for fear of sunstroke. People of all walks of life have first or last heard of instances where one has thus suffered. The definition is in all standard dictionaries, encyclopedias and the like. The definition we gave was not from a medical text book. The definition given is almost identical with that as found in Webster’s dictionary. This definition was not a mat*654ter of opinion but a standard definition of a known and not uncommon happening. We can take judicial knowledge of such matters.
It is to be remembered that we are dealing here with a proven state of facts which constitute an ordinary happening and fit a dictionary definition of a compensa-ble injury. Under such circumstances it is incumbent on the defendant to go forward, and through proof of at least equal dignity and worth, to counter this case thus made otherwise there is no proof upon which it can be said that the cause of death herein is mere conjecture.
Some sixty-five cases are cited in this petition to rehear. Many of these cases were relied on in the original brief, all of which were reviewed by us and in our judgment were not controlling or persuasive on the issues here presented. We have again reviewed these cases and others cited, and are convinced that none of them are applicable under the facts of this record.. Obviously we cannot analyze each of these cases herein. If we did so this opinion would almost be endless. Suffice it to say that we have and are viewing this matter from a judicial viewpoint rather than from the point of view of an advocate as is counsel properly doing.
For the reasons given the petition to rehear must be denied..